Exhibit 10.1

FOURTH MODIFICATION TO CREDIT AGREEMENT AND PROMISSORY NOTE

This FOURTH MODIFICATION TO CREDIT AGREEMENT AND PROMISSORY NOTE (this
“Agreement”) is made as of the 29th day of June, 2007, by and between BIOSPHERE
MEDICAL, INC., a Delaware corporation (the “Borrower”), and BROWN BROTHERS
HARRIMAN & CO., a New York general partnership with an office at 40 Water
Street, Boston, Massachusetts 02109 (the “Lender”), in the following
circumstances:

A.                                   The Lender has established a revolving line
of credit for the Borrower in the maximum amount of $3,000,000, (the “Loan”)
which Loan is evidenced by the Promissory Note dated May 17, 2002 made by
Borrower in favor of Lender in the original principal amount of $5,000,000 as
thereafter reduced to the principal amount of $3,000,000 and amended thereafter
(the “Note”).

B.                                     The Loan is governed, in part, by the
Credit Agreement dated May 17, 2002 by and between the Borrower and the Lender,
as amended from time to time (the “Credit Agreement”), and is secured by, among
other things, the Security Agreement dated May 17, 2002 by and between Borrower
and Lender (the “Security Agreement”).

C.                                     The Borrower has requested that the
Lender extend the Maturity (as defined in the Credit Agreement) of the Loan, and
the Lender has agreed to the Borrower’s request, but only upon the terms and
conditions set forth herein and in the documents executed in connection
herewith.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:


1.             DEFINITIONS.  EXCEPT AS OTHERWISE DEFINED IN THIS FOURTH
MODIFICATION, TERMS DEFINED IN THE CREDIT AGREEMENT ARE USED HEREIN AS DEFINED
THEREIN.

“First Amendment”  The First Amendment dated as of March 10th, 2003 by and
between the Borrower and the Lender.

“Loan Documents” shall mean collectively, this Agreement, the Credit Agreement,
the Note, the Security Agreement, the First Amendment, the Second Modification,
the Third Modification and any and all financing statements, agreements,
instruments and certificates now or hereafter related hereto or thereto or
executed in connection herewith or therewith, all as amended from time to time.


--------------------------------------------------------------------------------


“Second Modification”  The Second Modification dated as of June 30th, 2004 by
and between the Borrower and the Lender.

“Third Modification”  The Third Modification dated as of June 29th, 2005 by and
between the Borrower and the Lender.


2.             AMENDMENTS.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS
PRECEDENT SPECIFIED IN SECTION 3 BELOW, BUT EFFECTIVE AS OF THE DATE HEREOF, THE
CREDIT AGREEMENT AND THE NOTE SHALL BE AMENDED AS FOLLOWS:


(A)           IN ORDER TO GIVE EFFECT TO THE EXTENSION OF THE MATURITY,

(i)                                     The reference to “June 29, 2007” in
Section 1.1 of the Credit Agreement is hereby deleted and the date “June 29,
2009” is substituted therefore and inserted in place thereof.

(ii)                                  The reference to “June 29, 2007” in the
third line of the first paragraph of the Note is hereby deleted and the date
“June 29, 2009” is substituted therefore and inserted in place thereof.

(b)           In order to give effect to increase the limitation on capital
lease obligations secured by liens permitted under Section 6.2(g),

(i)                         The reference to “$500,000” in Section 6.3(e) of the
Credit Agreement is hereby deleted and the amount of “$1,000,000” is substituted
therefore and inserted in place thereof.


3.             CONDITIONS PRECEDENT.  THE AMENDMENTS TO THE CREDIT AGREEMENT AND
THE NOTE SET FORTH IN SECTION 2 HEREOF SHALL BECOME EFFECTIVE, AS OF THE DATE
HEREOF, UPON SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


(A)                                  THE LENDER SHALL HAVE RECEIVED THE
FOLLOWING DOCUMENTS, EACH OF WHICH SHALL BE SATISFACTORY TO THE LENDER IN FORM
AND SUBSTANCE:

(i)                                     This Fourth Modification, duly executed
by each of the parties hereto.

(ii)                                  A certificate of an officer of the
Borrower certifying as to the Borrower’s charter and bylaws and the corporate
(or equivalent) authority for the Borrower (including without limitation, board
of director resolutions or equivalent authorization and evidence of the
incumbency of officers for the Borrower) with respect to the execution, delivery
and performance of this Agreement, the Credit Agreement as amended hereby and
the other Loan Documents and the


--------------------------------------------------------------------------------


transactions contemplated by the Credit Agreement as amended hereby and the
other Loan Documents.

(iii)                               A certificate dated as of the date hereof,
signed by the Chief Executive Officer, Chief Financial Officer or such other
executive officer of the Borrower as may be reasonably acceptable to the Lender,
to the effect set forth in Sections (b), (c) and (d) hereof.

(iv)                              Certificate of Good Standing from the
Secretary of the State of Delaware.

(v)                                 Certificate of Insurance covering all assets
and listing the Lender as loss payee.

(vi)                              Revised Schedules to the Credit Agreement


(B)                                 THE REPRESENTATIONS AND WARRANTIES IN
SECTION III OF THE CREDIT AGREEMENT HEREOF SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS, EXCEPT AS DISCLOSED IN THE REVISED SCHEDULES REFERRED TO IN
SECTION 3(A)(VI) HEREOF (ATTACHED HERETO AS EXHIBITS A AND B) AND EXCEPT AS THEY
RELATE TO A SPECIFIC PRIOR DATE.

(c)                                  No Default or Event of Default under the
Credit Agreement shall have occurred and be continuing on the date hereof, nor
shall any Default or Event of Default result from the consummation of the
transactions contemplated herein.


(D)                                 SINCE THE DATE OF THE MOST RECENTLY
DELIVERED AUDITED FINANCIAL STATEMENTS OF THE BORROWER, NO EVENT OR CONDITION
SHALL HAVE OCCURRED OR EXIST WHICH IS REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT ON THE FINANCIAL CONDITION OR BUSINESS OF THE BORROWER.

(e)                                  Concurrently with the execution and
delivery of this Fourth Modification, the Borrower shall have paid to the Lender
an amendment fee in an aggregate amount of $7,500.

4.             Effect on Loan Documents.  The Credit Agreement (as amended
hereby) and the other Loan Documents (as amended on the date hereof) shall be
and remain in full force and effect in accordance with their terms and hereby
are ratified and confirmed in all respects.  Except as expressly set forth
herein or in any amendment to any other Loan Document executed or delivered on
the date hereof, the execution, delivery, and performance of this Agreement
shall not operate as a waiver or an amendment of any right, power, or remedy of
the Lender under the Credit Agreement or any other Loan Document, as in effect
prior to the date hereof.  The Borrower hereby ratifies and confirms in all
respects all of its obligations and any prior grant of a security interest


--------------------------------------------------------------------------------


under the Credit Agreement (as amended hereby) and the other Loan Documents to
which it is a party.


5.             NO NOVATION; ENTIRE AGREEMENT.  THIS AGREEMENT EVIDENCES SOLELY
THE AMENDMENT OF THE TERMS AND PROVISIONS OF THE OBLIGATIONS OF THE BORROWER
UNDER THE LOAN DOCUMENTS AND IS NOT A NOVATION OR DISCHARGE THEREOF.  THERE ARE
NO OTHER UNDERSTANDINGS, EXPRESS OR IMPLIED, AMONG THE BORROWER AND THE LENDER
REGARDING THE SUBJECT MATTER HEREOF OR THEREOF.


6.             CHOICE OF LAW.  THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION,
INTERPRETATION AND ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HEREUNDER, SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.


7.             COUNTERPARTS; FACSIMILE EXECUTION.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES AND SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL, AND ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO
THIS AGREEMENT BY FACSIMILE SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT.  ANY PARTY DELIVERING AN EXECUTED
COUNTERPART OF THIS AGREEMENT BY FACSIMILE ALSO SHALL DELIVER A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT BUT THE FAILURE TO DELIVER A MANUALLY
EXECUTED COUNTERPART SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING
EFFECT OF THIS AGREEMENT.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Fourth Modification to
be executed as of the date first above written.

BIOSPHERE MEDICAL, INC.,

 

as Borrower

 

 

 

 

By:

/s/ Martin J. Joyce

 

 

Name:

Martin J. Joyce

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

BROWN BROTHERS HARRIMAN & CO.,

 

as Lender

 

 

 

 

By:

/s/ Robert D. Hazard

 

 

Name:

Robert D. Hazard

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------


EXHIBIT A

Schedule I

Security Interests, Mortgages, Liens

Capitalized Leases and Encumbrances

Capitalized Leases

·                  Biosphere Medical, Inc. (“the Company”) Leases (1) Reactor
Cylinder; Electronic Scanning Equipment; and Packaging Equipment though
California First Leasing Corporation. As of May 31, 2007, the Company had
$42,185.13 outstanding on a four year lease agreement that began in February
2004.

·                  The Company also leases (1) CISCO Phone System and associated
equipment through CISCO Capital Leasing. As of May 31, 2007, the Company had
$30,421.23 outstanding on a five year lease agreement that began in October
2005.


--------------------------------------------------------------------------------


EXHIBIT B

Schedule II

Litigation, Investigations and Proceedings

Legal Proceedings

On August 17, 2005, a lawsuit commenced in the Circuit Court, Twenty-Second
Judicial Circuit, St. Louis, Missouri captioned Brett Pingel by next friend Dawn
LaRose vs. BioSphere Medical, Inc., Bruce Kirke Bieneman, M.D., St. Louis
University Hospital, John Stith, M.D and St. Louis University. The lawsuit
alleges, among other things, that a patient suffered permanent bilateral
blindness as a result of the use of our Embosphere Microspheres or the
negligence of the health care providers or both factors combined. All defendants
have denied the allegations against them. Plaintiffs seek compensatory and
punitive damages. We carry product liability insurance and this case is
currently being defended by our insurer under reservation of rights with respect
to the claim of punitive damages, for which an exclusion from coverage exists.
We have filed an answer to this lawsuit in which we have denied the claims being
made.


--------------------------------------------------------------------------------